DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-16 were originally pending in this application prior to the amendment dated 05/25/2022.
Claims 1-7 and 9-16 are now amended. Claim 8 is cancelled and no new claims are added. Hence, claims 1-7 and 9-16 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments (pg. 5 ln 4-5), filed on 05/25/2022 with respect to the objection of claim 1 have been fully considered and are persuasive. The objection of claim 1 has been withdrawn. 
Applicant’s arguments (pg. 5 ln 6-7), filed on 05/25/2022 with respect to the 112 rejections of claim 3 have been fully considered and are persuasive. The 112 (b) rejections of claims 3-4 have been withdrawn. 

Allowable Subject Matter
Claims 1-7 and 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 and 16, the closest prior art Hisashi neither teaches nor fairly suggests that the body further comprises a flow-directing element disposed between the inlet opening and the outlet opening, the flow-directing element dividing one of the one or more fluid supply channels into two fluid supply channels each located along opposing sides of flow-directing element to separate the washing fluid flowing through the spray arm.
Therefore, claim 1 is allowed because it is novel and unobvious over the prior art of record. Claims 2-7 and 9-15 are in condition for allowance as they are dependent on base claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711